82 ,61767 '02,05.@TrL£_Gmxt'sEinNngscf'Exi.atlGJIHusLJEsofIaw-PBKBZ

Mr. Perez based his requests on the fact that he could not trust counsel
v due to several issues that had arisen between the two. l RR 197-98; 2 RR 9-10.
Defense counsel asked the Court to permit him to withdraw. l CR 198. At
sentencing, Mr. Machado pointed out to the Trial Court that Mr. Perez received
plea offers of 35 years and 45 years, but he "wrecked only because he was
fighting with me, as you'll.recall._ He didn't trust me because he didn't
think I was listening to his side of the story." 3 RR 72.

III. STATEMENT OF THE CASE

Mr. Perez pleaded no contest to three counts of aggravated robbery on July
30, 2008. l CR llO, 202, 204. On October 6, 2008, the Trial Court sentenced
him to 50 years and a $2,500.fine on each count. 3 RR 74. The Fourth Court of
Appeals affirmed the convictions. ;Perez v. State, No. 04-08-00765, 66, & 67-CR
(Sept.9,20090. His Petitions for Discretionary Review were refused on January
27, 2010. Perez v. State, Nos. PD-l757, 58, &59-09 (Tex.Crim.App.). Mr. Perez
filed his Applications for Writ of Habeas Corpus on March 13, 2014.

IV. OBJECTIONS v

OBJECTION NO. l: THE TRIAL COURT DID NOT ADDRESS APPLICANT'S GROUND

l CLAIM THAT HE WAS DENIED HIS RIGHT TO COUNSEL OF CHOICE, IN VIOLA-

TION OF THE SIXTH AMENDMENT TO THE UNITED STATES CONSTITUTION AND

ARTICLE l SECTION lO OF THE`TEXAS CONSTITUTION.

Erroneous deprivation of the right to counsel of choice is a "structural
error" in violation of the Sixth Amendment and is not subject to harmless-error
analysis. United States v. Gonzalez-Lopez, 548 U.S. 140, 150-52 (2006). Here/
the Trial Court did not make any findings of fact or conclusions of law on Mr.
Perez's claim that the Trial Court denied him his right to counsel of choice.
§§§_Trial Court's Order Dated March 13, 2015.

Mr; Perez respectfully asks the Court to remand the case to the Trial

Court with instructions to enter findings of fact and conclusions of law on

Ground l of his Applications. Denial of counsel of choice is cognizable in

Ctjeiiorstof&ialCbxi's!§nddgscf'&xt ariGJKiuskxEsoflaw- R;p 3

11.07 proceedings. The Court of Criminal Appeals may entertain-on considera-
tion of a habeas corpus petition-claims of denial of counsel of choice. See

e.g. Ex parte Blassingame, Nos. WR-69,282-02 & WR-69,282-03, 2013 WL 5872882

 

(Tex.Crim.App.2013).

OBJECTION NO. 2: AN EVIDENTIARY HEARING IS NECESSARY SO THAT MR.

PEREZ CAN HAVE A FULL HEARING IN REGARD TO HIS CONSTITUTIONAL RIGHT

TO COUNSEL OF HIS CHOICE AND TO EXPAND THE RECORD IN THIS MATTER.

When a habeas applicant alleges facts that if true might entitle him to
relief, the Trial Court should hold a hearing. §ee Tex.Code.Crim.P. art.
ll.O7 § 3(d). Here, the Trial Court did not hold a full hearing on the matter
of Mr. Perez's desire to fire his attorney. Mr. Perez has never had the
opportunity to have a hearing on his constitutional right to counsel of his
choice. Mr. Perez raises factual matters in dispute that need to be resolved
with an evidentiary hearing. Although counsel states on p. 2 of his Affidavit
that "Mr. Perez DID have a hearing on his desire to terminate me as his trial
counsel" and "[t]he hearing was done at the bench," no one testified on the
stand at that time. What's more is that the record does not state exactly
what occurred at the hearing that was recorded or the hearing that was not
recorded.

Counsel also states that "[t]here was never any conflict at any time
between me and Mr. Perez.". Affidavit of Michael M. Machado, p. l. But then in
the same breath he states that Mr. Perez "lashed out. He made verbal threats
against me in the presence of the court's bailiffs." ld; Mr. Machado's own
version of the facts contradicts his own statement that there was no conflict.
Counsel's own version of the facts affirms that there was a conflict between
him and Mr. Perez.

Lastly, an evidentiary hearing would also determine whether counsel was

ineffective when he failed to call the conflict between him and Mr. Perez to

ijxtdxs U)Trtd.Glrt%sEuddr§446

 

F.3d 598, 611 (5th Cir. 2006). Ascertaining whether a witness is telling the
truth-as yet an entirely unscientific task-demands an opportunity for the
factfinder to look the witness in the eye, observe his demeanor, note the
dryness of his brow, hear the inflections in his voice, and in general to

observe how he holds up in cross-examination. See Mendiola v¢ Schomig, 224 F.

 

3d 589, 596 (7th.Cir- 2000). "Cold paper records supply none of this infor-
mation." ld;
V . CONCLUSIONS

For these reasons, Applicant MarioiPerez respectfully asks the Court to
lremand the case to the Trial Court with instructions to hold an evidentiary
hearing on Grounds l and 2 of his Applications and to enter findings of fact
and conclusions of law on Ground l and amended.findings of fact and conclusions
of law on Ground 2. The facts supporting Grounds l and 2 are so intertwined
that the Trial Court ought to amend its Findings of Fact and Conclusions of
Law on Ground 2 after further factual development. In the alternative/

Applicant Mario' Perez respectfully asks the Court to enter any other order it

finds appropriate.

sUBMITIED and SUBSCRIBED on this the 'ZQ/ day of QQQ’[ , 2015.

ijedjfrs UoTkial Gant'sf§nddrs ofl§xt and(krclusd:rscf EIv-Fage 5

Respectfully submitted,

Mar§o Perez, Pr§§§e

TDCJ-CID #1534249
Connally Unit

899 FM 632

Kenedy, Texas 781l9

DECLARATION

"I, Mario Perez, TDCJ-CID #1534249, presently incarcerated in
the Texas Department of Criminal Justice Correctional Institutions
.Division at the Connally Unit in Karnes County, Texas on this the
M day of § al , 2015, declare under the penalty of perjury
under Chapt r 132 of the Texas Civil Practice and Remedies Code and
28 U.S.C. § 1746 that the statements in these Objections are true and
correct and at I placed these Objections in the prison mailbox on

Ww

 

' ijedjkrmsto'frt£.@antfs Edrirgs ofl§rt and